Citation Nr: 1023993	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  08-29 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a left knee disorder, 
to include arthritis.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States 



ATTORNEY FOR THE BOARD

W. Harryman, Counsel




INTRODUCTION

The Veteran had active duty from February 1977 to November 
1978, with active duty for training from February 1976 to May 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  


FINDINGS OF FACT

1.  The Veteran sustained an injury to his left knee during 
service.  

2.  The Veteran does not currently have a left knee disorder, 
including arthritis.  


CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by 
military service, nor can arthritis be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claims herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The RO's May 2007 letter advised the Veteran of the foregoing 
elements of the notice requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman, 19 
Vet. App. at 473.  

The duty to assist the Veteran has also been satisfied in 
this case.  The RO has obtained the Veteran's service 
treatment records, as well as his identified VA and private 
medical treatment records, including records obtained in 
conjunction with the Veteran's claim for Social Security 
Administration disability benefits.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In addition, the RO obtained a VA medical 
opinion concerning the presence and etiology of any current 
left knee disorder.  This opinion was based upon a physical 
examination of the Veteran and a review of his claims file, 
and the examiner provided a rationale for the conclusion 
reached.  The Board therefore concludes that the April 2008 
medical opinion is adequate for evaluation purposes.  See 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate).  Finally, there is no sign in the record that 
additional evidence relevant to the issues being decided 
herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
arthritis, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all of the evidence submitted by the Veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (finding that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis herein focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (holding that the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran).  

A review of the Veteran's service treatment records show that 
he was treated for left knee complaints after a reported car 
accident in November 1977.  It was noted that there was a 
small hematoma on the medial aspect of the left patella, that 
the area was tender to the touch, and that the Veteran 
complained of pain on movement.  The Veteran was seen several 
times through January 1978, with instructions for thigh 
exercises.  However, no examiner noted any other definite 
abnormal clinical findings, and a left knee disorder was not 
diagnosed.  The remainder of the Veteran's service treatment 
records are silent for any knee complaints or treatment.  At 
the time of his separation examination in August 1978, the 
Veteran checked that he had a history of a "trick" or 
locked knee, but did not report any specific left knee 
complaints.  The examiner noted the Veteran's history of 
having injured his left knee in an automobile accident, but 
the examination at that time was normal.  

In April 1988, the Veteran was evaluated by VA complaining of 
hurting "all over."  With a provisional diagnosis of 
probable post-traumatic arthritis by the initial examiner, an 
orthopedic consultant recorded the Veteran's complaints of 
bilateral hand, foot, ankle, knee, hip, and back pain, all of 
which were noted to be very poorly localized.  The orthopedic 
examiner noted that there was "give way weakness" in both 
hips, both knees, and both ankles.  X-rays of the Veteran's 
knees were normal.  Total body pain was diagnosed.  A report 
dated in September 1997 notes the Veteran's complaint of pain 
in all his joints and a diagnosis of degenerative joint 
disease, but no specific complaints or abnormal clinical 
findings referable to the left knee were recorded.  

The post-service medical records show treatment for a back 
disorder, including complaints of pain and numbness into both 
legs, since shortly after the Veteran's separation from 
service; service connection has been established for a back 
disorder, to include intervertebral disc syndrome involving 
the femoral nerve.  However, the treatment records do not 
otherwise reflect any complaints, clinical findings, or 
diagnosis indicative of a left knee disorder.  

The report of a private examination in February 2005 notes 
the Veteran's complaints of pain and stiffness in numerous 
joints, worse in cold weather and in the evening, including 
both knees.  He denied any swelling, but indicated that he 
could walk only a block before he would start hurting with 
pain.  The Veteran also stated that he could stand only 10 
minutes, could climb only three steps, and could not squat.  
The examination of all extremities was within normal limits.  
The examiner diagnosed joint pain affecting multiple joints, 
including the knees.  


In September 2008, a VA compensation examiner reviewed the 
Veteran's claims file in detail and examined the Veteran.  In 
addition to the medical history set forth above, the examiner 
noted that fibromyalgia had been diagnosed and that the 
Veteran had previously undergone vascular surgery for 
arterial disease in his legs.  The Veteran admitted that he 
had not been treated for a left knee disorder since his 
separation from service, but indicated that he had continued 
to have pain in the knee, that the knee tended to buckle with 
walking about once a month, and that he could walk only 
approximately two blocks before having to slow down or stop 
because of the pain.  The Veteran also complained of 
occasional left knee pain while sitting.  

The examiner diagnosed chronic pain syndrome, noting that 
this diagnosis had been assigned by other examiners, as well.  
However, the examiner stated that there were no findings to 
suggest definite pathology of the left knee.  There were no 
abnormal clinical findings, and x-rays of the left knee were 
completely normal, with no evidence of degenerative joint 
disease.  The examiner indicated that the Veteran's 
complaints of left knee pain, fatigability, weakness, and 
lack of endurance were more likely due to his more 
generalized complaints of musculoskeletal and bodily pain, as 
evidenced by the record, rather than to any specific knee 
disorder.  The examiner concluded that the Veteran's current 
left knee complaints were not caused by or the result of any 
injury incurred in service.  

Despite the Veteran's report of pain and other symptoms in 
his left knee, the medical evidence shows that he does not 
currently have a left knee disorder, including arthritis.  In 
this regard, the Board notes that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), vacated on other grounds sub. 
nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  
Further, "In the absence of proof of present disability 
there can be no valid claim."  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  

Thus, although the Veteran sustained a left knee injury 
during service, the evidence shows that he does not currently 
have a left knee disorder that is related to that injury in 
service.  Therefore, the criteria for service connection are 
not met.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet. App. 341, 346 (1999).  
Therefore, the doctrine of reasonable doubt is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, service connection for a left knee disorder is 
not warranted.


ORDER

Service connection for a left knee disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


